Case 0:20-cv-61297-RKA Document 67 Entered on FLSD Docket 02/26/2021 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                       Case No. 0:20-cv-61297-RKA

  PAMELA TITUS, JOSEPH AMODIO,
  WILLIAM VILCINA, JACQUELINE
  FONTANEZ, PAUL JONES, BYRON HALL,
  and DAMIEN DAY,

          Plaintiffs,
  v.

  RESURGENT CAPITAL SERVICES L.P.,
  LVNV FUNDING, LLC, MERRICK BANK
  CORPORATION, PINNACLE CREDIT
  SERVICES, LLC, and PYOD, LLC,
        Defendants.
  _______________________________________/
                            MOTION TO COMPEL SECOND DEPOSITION
          Plaintiffs request an order compelling the second deposition of the Omnibus Corporate
  Representative1 appointed by Defendants2 so Plaintiffs may inquire as to the core objective facts
  in dispute at the heart of Plaintiffs’ case.
                                          BACKGROUND & POSTURE
          On October 21, 2020, the individual cases filed by each Plaintiff were consolidated into
  the above-captioned action. See D.E. 43. On October 23, 2020, as per the Order Consolidating
  Cases [D.E. 43], Plaintiffs filed their operative pleadings, Plaintiffs’ Third Amended Complaint
  [D.E. 44] (the “TAC”). On November 06, 2020, Defendants filed their operative response to the
  TAC [D.E. 45] (the “Answer”). Per the governing Scheduling Order, the deadline to complete fact
  discovery is May 18, 2021. D.E. 35.
          Although procedurally convoluted, the heart of Plaintiffs’ claims is simple and objectively
  resolvable. See, e.g., D.E. 44 at ¶ 80. Defendants filed proofs of claims in Plaintiffs’ bankruptcy



  1
    In lieu of appointing their own corporate representative, Defendants collectively appointed one
    individual, Kimberly Hurley, in response to the four separate notices of deposition Plaintiffs
    served on Defendants.
  2
     Defendant Resurgent Capital Services, L.P., Defendant LVNV Funding, LLC, Defendant
    Pinnacle Credit Services, LLC, and Defendant PYOD, LLC.
                                                                                                                   PAGE | 1 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67 Entered on FLSD Docket 02/26/2021 Page 2 of 6




  proceedings in an attempt to collect various debts. D.E. 44 at ¶ 28. In the sixteen (16) proofs of
  claim at issue, see D.E. 44-2, Defendants input an amount and checked “no” to this question:




  See Id. The amounts sought by Defendants in each of the sixteen (16) proofs of claim, however,
  includes interest and other charges. Thus, Plaintiffs claim Defendants violated, inter alia, §
  1692e(2)(A) of the Fair Debt Collection Practices Act (“FDCPA”) by falsely representing the
  amount and character of the underlying debts in each of the sixteen (16) proofs of claim at issue.
  See D.E. 44 at ¶¶ 76-81.
         Beyond posture, and with respect to the discovery matter now before this Court, Plaintiffs’
  attempts to conduct meaningful discovery and otherwise schedule the deposition of Defendants
  corporate representatives has been a point of contention since August 27, 2020. See D.E. 55.
  Adversarial issues aside, Defendants knew the necessity of the depositions sought by Plaintiffs, as
  well as the deposition topics, since, at minimum, December 10, 2020. See D.E. 55 at ¶¶ 4-5.
         On February 19, 2021, nearly six (6) months after Plaintiffs’ initial request to schedule the
  deposition of Defendants, the Omnibus Corporate Representative of Defendants (the “OCR”) sat
  for deposition. Attached as Exhibit “A” is a copy of said deposition transcript (the “Transcript”).
  Yet, instead of allowing Plaintiffs to conduct the deposition unimpeded, counsel for Defendants
  quickly objected on the grounds of attorney-client privilege and instructed the OCR to not
  provide any response to any question pertaining to why the amount demanded by Defendants,
  across any of the sixteen (16) proofs of claim at issue, exceeded the principal portion of the
  underlying debt. See, e.g., Transcript at p22:12 to p23:9.
                                            STANDARD OF REVIEW
         “The party asserting a privilege bears the burden of proving that the privilege exists.”
  Wyndham Vacation Ownership, Inc. v. Totten, Franqui, Davis & Burk, LLC, No. 18-81055-CIV-
  ALTMAN/REINHART, 2019 U.S. Dist. LEXIS 227264, at *4 (S.D. Fla. May 28, 2019) (citing In
  re Grand Jury Investigation, 842 F.2d 1223, 1225 (11th Cir. 1987)). The FDCPA claims in this
  case arise under this Court’s federal question jurisdiction and, as such, this Court “applies federal



                                                                                                                  PAGE | 2 of 6
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67 Entered on FLSD Docket 02/26/2021 Page 3 of 6




  law to determine whether an attorney-client privilege exists.” Wyndham, 2019 U.S. Dist. LEXIS
  227264 at *4 (citing Garner v. Wolfinbarger, 430 F.2d 1093, 1098 (5th Cir. 1970)).
         “The party claiming the attorney-client privilege must generally establish the following
  elements: (1) the holder of privilege is a client; (2) the person to whom communication was made
  is a member of the bar and that person is acting as a lawyer in connection with the communication;
  (3) the communication relates to a fact of which attorney was informed by the client without the
  presence of strangers for the purpose of securing legal advice; and (4) the privilege is claimed and
  not waived by the client.” Wyndham, 2019 U.S. Dist. LEXIS 227264 at *4 (citations omitted).
         “As an initial matter, instructions not to answer are generally improper with the only
  exception being questions which seek information in the form of trade secrets or privileged
  information. And even when an attorney properly instructs a deponent not to answer on the basis
  of privilege, ‘it is the duty of the attorney instructing the witness not to answer to immediately
  seek a protective order.’” Garayoa v. Miami-Dade Cty., No. 16-Civ-20213-COOKE/TORRES,
  2017 U.S. Dist. LEXIS 113443, at *9 (S.D. Fla. July 20, 2017) (quoting Nutmeg Ins. Co. v. Atwell,
  Vogel & Sterling A Div. of Equifax Servs., Inc., 120 F.R.D. 504, 508 (W.D. La. 1988)).
  SANCTIONS ARE WARRANTED BECAUSE COUNSEL FOR DEFENDANT
  IMPROPERLY INVOKED ATTORNEY-CLIENT PRIVILEGE TO FRUSTRATE THE
  PROGRESSION OF THIS CASE
  1.     DEFENDANTS FAILED TO SEEK A PROTECTIVE ORDER
         Despite objecting on the basis of attorney-client privilege at deposition, counsel for
  Defendants failed to file a motion for protective order pursuant to Federal Rule of Civil Procedure
  30(d) after unilaterally directing the OCR not to answer counsel for Plaintiffs’ line of questioning.
  Defendants left it to Plaintiffs to bring the matter before this Court. As such, by failing to file a
  protective order, Defendants’ conduct was itself improper and in violation of the Federal Rules.
  See Garayoa v. Miami-Dade Cty., No. 16-Civ-20213-COOKE/TORRES, 2017 U.S. Dist. LEXIS
  113443, at *9 (S.D. Fla. July 20, 2017) (citing Nutmeg Ins. Co . v. Atwell, 120 F.R.D. 504, 508
  (W.D. La. 1988) (“[C]ounsel unilaterally directed the witness not to answer and left it to defendant
  Equifax to bring the matter before the court in the form of a motion for sanctions. This course of
  conduct was improper and in violation of the Federal Rules of Civil Procedure.”).




                                                                                                                  PAGE | 3 of 6
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67 Entered on FLSD Docket 02/26/2021 Page 4 of 6




  2.   DEFENDANTS INVOCATION OF THE ATTORNEY-CLIENT PRIVILEGE WAS
  DONE IN BAD-FAITH, PLANNED, AND OTHERWISE INTENDED TO PREVENT
  PLAINTIFFS FROM OBTAINING DISCOVERABLE INFORMATION NECESSARY TO
  PLAINTIFFS’ CLAIMS AS A WHOLE
         “In cases involving claims of privilege based on communications with in-house counsel,
  the law requires that the protections afforded by the attorney-client privilege be ‘applied more
  narrowly and cautiously.’ The rationale is that ‘less protection is warranted when company officers
  have a mixed responsibility incorporating both business and legal aspects, and where their advice
  and communications are based on an on-going permanent business relationship rather than specific
  requests for legal advice.’” Burgos-Stefanelli v. Napolitano, No. 09-60118-CIV-Hurley/Hopkins,
  2009 U.S. Dist. LEXIS 136772, at *4-5 (S.D. Fla. Dec. 17, 2009) (quoting In re Ford Motor Co.
  Crown Vict. Police Interceptor Prods. Liab. Litig., 2003 U.S. Dist. LEXIS 27862, 2003 WL
  22217673, *1 (N.D. Ohio July 1, 2003)).
         “The attorney-client privilege was ‘intended as a shield, not a sword,’ and a party waives
  the privilege if he ‘injects into the case an issue that in fairness requires an examination of
  otherwise protected communications.’ When a party goes beyond mere denial of allegations and
  affirmatively asserts good faith, then it has ‘injected the issue of its knowledge of the law into the
  case and thereby waived the attorney-client privilege.’” Reyes v. Collins & 74th, Inc., No. 16-
  24362-CIV, 2017 U.S. Dist. LEXIS 101982, at *11 (S.D. Fla. June 30, 2017) (quoting Cox v.
  Adm'r United States Steel & Carnegie, 17 F.3d 1386, 1418-19 (11th Cir. 1994) (emphasis added))
         Here, as the Transcript reflects, Counsel for Defendants wasted little time to frustrate the
  deposition of the OCR. Counsel for Defendants unfurled its spontaneous, illusory objection of
  attorney-client privilege mere minutes after counsel for Plaintiffs began questioning the OCR
  about the first of sixteen proofs of claim (namely, the proof of claim attached as Exhibit “B”)
  which stated, in relevant part:




  See Exhibit B.
         Pointedly, as testified by the OCR, per the records of Defendants (Transcript at p.13:3-13),
  the principal portion of the underlying debt was $1,927.24 and the amount of interest was $429.99
                                                                                                                   PAGE | 4 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67 Entered on FLSD Docket 02/26/2021 Page 5 of 6




  (Exhibit B at 11), whereby the sum of these two numbers equals $2,356.23. Armed with this
  inconsistent testimony, and the fact that Defendants checked “no” with respect to this particular
  proof of claim, counsel for Plaintiffs asked the OCR why these inconsistencies came about,
  Transcript at p.13:15-25, as such inconsistencies represent the heart of Plaintiffs’ case. Yet, instead
  of allowing the OCR to respond, counsel for Defendants instructed the OCR not to answer the
  question and, thereafter, confirmed that Defendants would raise the attorney-client privilege
  objection to any line of questioning which sought to determine why any amount identified on any
  proof of claim exceeded the principal of the corresponding debt. Transcript at p.22:16 to p.23:9.
          Simply put, counsel for Defendants’ decision to purposefully frustrate the OCR’s
  deposition by frivolously raising the attorney-client privilege objection deprived Plaintiffs of
  necessary discoverable information. Counsel for Defendants knew full-well the line of questioning
  the OCR was facing before the deposition began, not only by way of the applicable Notices of
  Deposition (attached as Exhibit “C”), but also because the deposition topics were discussed, at
  length, by the parties as evidenced by the Status Report. See D.E. 55. Despite such knowledge,
  counsel never raised any concerns regarding attorney-client privilege until Plaintiffs were mere
  moments from obtaining dispositive testimony from the OCR. As of this writing, Defendants have
  still failed to seek a protective order. See Garayoa, 2017 U.S. Dist. LEXIS 113443 at *9.
          At minimum, inquiry into why an amount listed on any proof of claim at issue exceeds
  and/or is otherwise inconsistent with Defendants own records is an issue newly injected into
  this case by way of Defendants’ responses to Plaintiffs’ paper discovery requests. Cox,, 17 F.3d
  1386 at 1419 (“[t]he defendant need not raise an affirmative defense to inject a new issue into the
  case”) Here, via formal discovery, Defendants provided Plaintiffs with all the documents
  Defendants claim to possess with respect to any debt at issue, as well as all the documents
  Defendants claim to have used and/or reviewed to prepare the proofs of claim at issue. Now, in
  the light of clear inconsistencies between the OCR’s testimony and documentation of Defendants,
  counsel for Defendants seek to use attorney-client privilege offensively to prevent inquiry into
  core objective facts at the heart Plaintiffs’ case.
          WHEREFORE, Plaintiffs, respectfully, request that this Court: [1] compel the second
  deposition of Defendants’ omnibus corporate representative as noticed by Plaintiffs; [2] require
  Defendants to pay all expenses associated with the second deposition; and [3] award attorneys’
  fees and costs associated with this Motion to Compel to Plaintiffs.
                                                                                                                   PAGE | 5 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 67 Entered on FLSD Docket 02/26/2021 Page 6 of 6




           CERTIFICATE OF CONFERRAL & PERMISSION/APPROVAL TO FILE
          On February 19, 2021, and on February 22, 2021, counsel for Plaintiffs conferred with counsel
  for Defendants regarding the relief sought herein. Defendants oppose the relief sought herein.
          On February 22, 2021, counsel for Plaintiffs and counsel for Defendants jointly contacted the
  chambers of Magistrate Judge Hunt regarding permission and/or approval to filing of this Motion to
  Compel. Plaintiffs were granted approval and/or permission to file this Motion to Compel.
          Dated: February 26, 2021
                                                                            Respectfully Submitted,

                                                                             /s/ Thomas J. Patti                              .
                                                                            JIBRAEL S. HINDI, ESQ.
                                                                            Florida Bar No.: 118259
                                                                            E-mail: jibrael@jibraellaw.com
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377
                                                                            E-mail: tom@jibraellaw.com
                                                                            The Law Offices of Jibrael S. Hindi
                                                                            110 SE 6th Street, Suite 1744
                                                                            Fort Lauderdale, Florida 33301
                                                                            Phone: 954-907-1136
                                                                            Fax:      855-529-9540

                                                                            COUNSEL FOR PLAINTIFF


                                          CERTIFICATE OF SERVICE
          The undersigned hereby certifies that on February 26, 2021, the foregoing was
  electronically filed with the Clerk of the Court using the CM/ECF system which will send a
  notice of electronic filing to all counsel of record.
                                                                             /s/ Thomas J. Patti                              .
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377




                                                                                                                   PAGE | 6 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
